



COURT OF APPEAL FOR ONTARIO

CITATION: Huszti Holdings Inc. v. Your Quick Gateway
    (Windsor) Inc., 2017 ONCA 708

DATE: 20170912

DOCKET: C63289

Strathy C.J.O., van Rensburg and Trotter JJ.A.

BETWEEN

Huszti Holdings Inc.

Applicant/
Respondent in appeal

and

Your Quick Gateway
    (Windsor) Inc.
,

The Corporation of the City of Windsor
, and
The Attorney General of Canada

Respondents/
Appellants in appeal

Mark P. Nazarewich, for the appellants

Shaun F. Laubman and Niklas Holmberg, for the respondent

Heard: September 8, 2017

On appeal from the order of Justice Thomas A. Heeney of
    the Superior Court of Justice, dated December 28, 2016.

APPEAL BOOK ENDORSEMENT

[1]

The sole issue is whether the application judge erred in concluding that
    the transformer easement had expired  that is, whether it continued to be
    required for an approach lighting system for runway 30 at the Windsor airport.

[2]

We agree with the respondents submission that the appellants critical
    problem is that they failed to provide
any
evidence on the application to support their position that the transformer
    easement was still required for the purpose for which it was granted.

[3]

We would add that the appellants own witnesss evidence served to
    demonstrate on a balance of probabilities that the transformer easement was not
    required. That evidence, together with evidence that the easement had not been
    required since its grant in 1965, evidence of the long-term plans with respect
    to runway 30 (that contemplated neither an approach lighting system nor any
    transformer), and the communication from Nav Canada served to support the
    application judges findings.

[4]

The appellants have demonstrated no palpable and overriding error. The
    appeal is therefore dismissed. Costs to the respondent in the amount of
    $27,000, all inclusive.


